Name: Commission Regulation (EEC) No 149/80 of 24 January 1980 amending Regulations (EEC) No 1527/73 and (EEC) No 2043/75 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 1 . 80 Official Journal of the European Communities No L 19/37 COMMISSION REGULATION (EEC) No 149/80 of 24 January 1980 amending Regulations (EEC) No 1527/73 and (EEC) No 2043/75 as regards the advance fixing of export refunds for poultrymeat and eggs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ( ! ), as amended by Regula ­ tion (EEC) No 368/76 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3), as amended by Regulation (EEC) No 369/76 (4), and in particular Arti ­ cles 9 (3) and 15 thereof, Whereas the recent trend of the market for eggs and poultrymeat has shown that the Commission needs to be better informed as regards in particular the quanti ­ ties of poultrymeat products in respect of which appli ­ cations for certificates for advance fixing of the refund have been submitted ; whereas it is necessary, there ­ fore, to amend Commission Regulation (EEC) No 1 527/73 (5 ), as last amended by Regulation (EEC) No 1188/77 (*); Whereas, in the light of experience gained in the advance fixing of the refund for certain poultrymeat products, advance fixing certificates applied for in respect of those products should not be issued until a period of five working days has elapsed, in order to allow time for the market situation to be better assessed and, if necessary, for appropriate measures to be taken with regard to the applications in question ; Whereas it is also necessary to know precisely the destination of poultrymeat products in respect of which applications for advance fixing certificates are submitted ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2043/75 ( 7) accord ­ ingly ; Article 1 Article 4 of Regulation (EEC) No 1 527/73 is amended to read as follows : 'Article 4 Member States shall forward to the Commission :  before the 10th of each month, a list of the advance fixing certificates which they have issued during the preceding calendar month for refunds on the export of products of the egg sector set out in the Annex to Regulation (EEC) No 572/73,  on the Wednesday and Friday of each week, a list of the advance fixing certificates applied for since the last such list in respect of refunds on the export of the poultrymeat products set out in the Annex to Regulation (EEC) No 572/73 . However, the list dated Wednesday 30 January 1980 shall give the advance fixing certificates issued or applied for between 1 and 29 January 1980 .' Article 2 Regulation (EEC) No 2043/75 is amended as follows : 1 . An Article 1 a as follows is inserted : 4Article la Advance fixing certificates for poultrymeat products shall be issued on the fifth working day following that on which the application is lodged, unless special measures are taken during the said period.' (!) OJ No L 282, 1 . 11 . 1975, p. 12 . (2 ) OJ No L 45, 21 . 2. 1976, p. 2 . (3 ) OJ No L 282, 1 . 11 . 1975, p. 77 . ( «) OJ No L 45, 21 . 2 . 1976, p . 3 . (5) OJ No L 154, 9 . 6 . 1973 , p . 1 . ( «) OJ No L 138 , 4 . 6 . 1977, p . 12 . ( 7) OJ No L 213 , 11 . 8 . 1975, p 12 . No L 19/38 Official Journal of the European Communities 25 . 1 . 80 2. An Article 2a as follows is inserted : 4Article 2a For poultrymeat products, the application for a certificate and the certificate itself shall show, in section 13, the country of destination . The certificate shall make it compulsory to export to that destination.' Article 3 This Regulation shall enter into force on 25 January 1980 . It shall apply until 31 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1980 . For the Commission Finn GUNDELACH Vice-President